95 F.3d 1153
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary E. POWELL, Plaintiff-Appellant,v.Shirley CHATER, Commissioner of Social Security, Defendant-Appellee.
No. 95-6279.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1996.

Before:  BOGGS and NORRIS, Circuit Judges;  HOOD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Gary E. Powell, appeals from an order of the district court affirming the decision that denied his claim for benefits pursuant to the Supplemental Security Income program.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we conclude that the decision is supported by substantial evidence.


3
We therefore affirm the order of the district court for the reasons employed by that court in its Memorandum Opinion dated June 27, 1995.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation